Title: To Benjamin Franklin from Thomas Gilpin, 1 June 1770
From: Gilpin, Thomas
To: Franklin, Benjamin


This extract and three others that follow, from letters by Gilpin of June 8, July 19, and November 15, may or may not have been to Franklin. The extracts hitherto printed in this and the preceding volume are described in the memoir from which they come, written by Thomas Gilpin, Jr. and found among his papers, as addressed to Franklin. These four are not. A fifth included among them, of September 28, was clearly addressed to someone else, because it covered the same ground as Gilpin’s letter to Franklin of that date printed below; hence Gilpin had at least two correspondents in England. Because the author of the memoir did not bother to distinguish them, no editor can distinguish now. We therefore print the four extracts on the chance that they belong within the rubric of the Franklin Papers.
 
June 1st 1770
Since the repeal was announced and the public sentiment respecting it had time to mature itself the partiality in repealing the several other duties and leaving that on Tea seems to be considered as the effect of weakness in the ministry and an act of ill grace which can answer no end except to confirm the jealousy of their principles and the opinion of their weakness and ill intentions: the measure will drive the Americans into manufactures and frugality, a repugnance to foreign articles and to independence. If the minister was hired to hasten these measures he could do it by no means so effectually as by these he has adopted and in contending for a battle of form he will lose every thing of substance: in despite of the pretended right and laws they have founded on it, we save more by it in one year than the ministry could collect in three: we save in luxury and the gratification of our desires for which we paid a large tax to England without complaint——at present the exchange with England is extremely reduced, produce at a very reasonable price, and the country free from luxury; in this situation it must grow rich and tho’ a few individuals will suffer there is not the least disposition to give up the non-importation agreement. Some would have been glad if a few more articles of general necessity had been permitted as has been done in Maryland, but they seem bent not to relax in the system which has been agreed on.
